439 F.3d 1141
Teresa MACIAS, both individually, in her own right, and as successor in interest to Miguel Sanchez, her deceased son, Plaintiff, andJeff Dominic Price, Appellant,v.Joseph McGRATH; Cal Terhune, Director California Department of Corrections; Robert L. Ayers; Joel Pena; M.D. Fox, Defendants-Appellees.
No. 04-16464.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted February 14, 2006.
Filed March 13, 2006.

Jeff Dominic Price, Santa Monica, CA, for appellant.
Appeal from the United States District Court for the Northern District of California; Phyllis J. Hamilton, District Judge, Presiding. D.C. No. CV-01-00806-PJH.
Before BARRY G. SILVERMAN, SUSAN P. GRABER, and RICHARD R. CLIFTON, Circuit Judges.

ORDER

1
Jeff Dominic Price, counsel for Plaintiff-Appellant Teresa Macias in the companion case, Macias v. McGrath, No. 04-15968,1 appeals the district court's published post-judgment Order Re Sanctions and Referral for Attorney Discipline, sanctioning him $1,500 for the unauthorized practice of law under Northern District of California Civil Local Rules 11-1(a), -8. See Macias v. McGrath, 322 F. Supp. 2d 1041 (N.D.Cal. 2004). Price was not afforded all of the procedural protections required for due process in the context of criminal contempt proceedings. See F.J. Hanshaw Enters., Inc. v. Emerald River Dev., Inc., 244 F.3d 1128, 1139(9th Cir.2001) ("We hold that when a court uses its inherent powers to impose sanctions that are criminal in nature, it must provide the same due process protections that would be available in a criminal contempt proceeding."). We vacate the order without prejudice to future prosecution or disciplinary proceedings for the alleged violation.


2
VACATED WITHOUT PREJUDICE.



Notes:


1
 We have resolved the appeal in a separate memorandum disposition, filed this date